                                                                                 Case 3:17-cv-06704-WHA Document 96 Filed 02/02/21 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                          9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11    ROY HARRIS,                                           No. C 17-6704 WHA (PR)
United States District Court




                                                                                               Plaintiff,                            ORDER OF DISMISSAL
                               For the Northern District of California




                                                                         12
                                                                         13      v.
                                                                         14    LIEUTENANT STEVENSON;
                                                                               SERGEANT RAMEY;
                                                                         15    CORRECTIONAL OFFICER                                  (ECF Nos. 94, 95)
                                                                               PUCKETT; CORRECTIONAL
                                                                         16    OFFICER ZAVALAS; NURSE
                                                                               KOFFMAN; NURSE HEI; DOES 1-
                                                                         17    10;
                                                                         18                    Defendants.
                                                                                                                     /
                                                                         19
                                                                         20            Pursuant to the stipulations of the parties (ECF Nos. 94, 95), this case is DISMISSED.
                                                                         21    The clerk shall close the file.
                                                                         22            IT IS SO ORDERED.
                                                                         23
                                                                              Dated: February 2      , 2021.
                                                                         24                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
